We must decline to grant appellant's application for leave to file second motion for rehearing, based on the claim that we have failed to fully discuss and correctly decide his contention in bill of exceptions No. 2. Same relates to general threats against officers. We held same admissible, deceased being an officer, notwithstanding it was made some time before the homicide, and named no officer. Cases named below hold general threats of this character admissible. Threats against officers, "Made repeatedly in the past year," admissible, deceased being an officer. Miller v. State, 31 Tex. Crim. 609. Threat as follows, "Might want to kill some damn Mexican," admissible, deceased being a Mexican. Mathis v. State, 34 Tex. Crim. 39. Threat in substance as follows: "If I could find out the man who started the report, would give him six shots in exchange with a six-shooter," held that deceased embraced in the terms used, the killing growing out of a publication of said report. Williams v. State, 40 Tex.Crim. Rep.. Threats to kill "All the Striplings," held admissible, deceased being one of the Striplings. Sebastian v. State, 41 Tex. Crim. 251. Evidence of a threat admissible when of malignant character and embracing deceased. Taylor v. State, 44 Tex. Crim. 547. See also Anderson v. State, 83 Tex. Crim. 276; Green v. State, 90 Tex.Crim. Rep.; Bridges v. State, 99 Tex.Crim. Rep..
The application is denied.
Application denied. *Page 165